DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimers were disapproved as they do not comply with 37 CFR 1.321 because the applicant does not have the correct percentage interest. Two separate terminal disclaimers were filed, one for “Regents of the university of Minnesota” and one for “AT&T Intellectual Property L.L.P.”, each reporting 100%, totaling 200%. The maximum for total cannot be more than 100%.

Response to Arguments
Applicant’s arguments, filed 12/2/2021, with respect to independent claims, as amended, have been fully considered.
Applicant amended claim 1 to also include limitations of claims 2, which also had a double patenting rejection. 
Applicant amended claim 9 to also include limitations of claims 10, 12, and 13, which also had double patenting rejections. 
Applicant amended claim 16 to also include limitations of claims 17 and 20, which had double patenting rejections.
Double patenting rejections were not overcome by terminal disclaimer.

Claim Interpretation
Claim 16’s amendment deletes limitations, thus broadening the scope. The rejection is thus final.

Double Patenting
See previous office action in support of the rejections including tables and remarks.
Claims 1, 3-7, 9, 11, 14, 16, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 and 17 of U.S. Patent No. 10,848,375.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claims 1 and 3-5, the claims are anticipated by respective claims 2-5 of U.S. 10,848,375 because the patent contains all the limitations of instant application claims.
For claims 6-7, the claims are anticipated by 1 of U.S. 10,848,375 because the patent contains all the limitations of instant application claim.
For claims 9, 11, and 14, the claims are anticipated by claim 11 of U.S. 10,848,375 because the patent contains all the limitations of instant application claims.
For claims 16 and 19, the claims are anticipated by claim 17 of U.S. 10,848,375 because the patent contains all the limitations of instant application claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16 and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 16, the terms “the log replication” and “the log commitment” lack sufficient antecedent basis in the claim. It is suggested that the be amended to “
For claim 19, the claim inherits its rejection from claim 16.

Allowable Subject Matter
Claims 1,3-7,9,11, and 14 would be allowable if Double patenting rejection is overcome.
Claims 16 and 19 would be allowable if Double patenting and 112 rejections are overcome, and depending how they are overcome. Removing “log replication” and “log commitment” completely, would be a broadening change of scope, voiding this allowability projection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Earl et al. (US 2005/0289152 A1) teaches log replication in front-end and back-end environment but not the other limitations.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114